Citation Nr: 0733581	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease at L2-3 and L4-5, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total rating based on unemployability 
due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1979 to November 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Buffalo, New York.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2007.  A transcript of his hearing 
has been associated with the record.

The issue of entitlement to a total rating based on 
unemployability is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Lumbar disc disease at L2-3 and L4-5 is productive of the 
functional equivalent of limitation of flexion at 30 degrees.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for lumbar disc 
disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim for increase was 
received in January 2005, after the enactment of the VCAA.  

A letter dated in April 2005 discussed the evidence necessary 
to support a claim for an increased rating.  He was invited 
to submit evidence demonstrating an increase in severity of 
his back disability.  The evidence of record was listed.  The 
veteran was told how VA would assist him in obtaining 
evidence supportive of his claim.  

Mailings dated in June 2006 advised the veteran of the manner 
in which VA determines disability ratings and effective 
dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Moreover, the veteran has been afforded the 
opportunity to testify before the undersigned.  At his 
hearing, the veteran stated that he was in receipt of Social 
Security Disability (SSA) benefits, but that the SSA had 
based its determination solely on VA treatment records.  Such 
records have been associated with the claims folder.  The 
veteran has also submitted a copy of the SSA decision 
granting benefits.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  As the 
instant claim was received in January 2005, the new criteria 
apply to the evaluation of the veteran's back disability.

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Pursuant to Diagnostic Code 5243, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  A 10 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Review of the record indicates that the veteran underwent 
lumbar decompression in March 2000.

On VA examination in September 2004, the examiner noted that 
the veteran had undergone surgery on his back in 2000.  The 
veteran's present complaints included low back pain with 
radiation down the back of his legs to his knees.  He 
reported that in addition to his normal baseline pain, he had 
flare-ups averaging two times per week, lasting approximately 
two days, during which he had more pain and discomfort.  He 
indicated that during flare-ups he could get out of bed and 
out of his home, but that activity caused more pain and 
limitation.  He denied having been prescribed bed rest.  He 
did not use a cane, crutch, or walker.  He did not use a back 
brace.  He reported that he had trouble putting his socks on.  
He stated that his driving was limited in distance and time 
and that after approximately one and one half hours, he had 
to stop and stretch his back.  He denied any significant 
problem standing, but stated that he could only walk or sit 
for 10 to 15 minutes.  Objectively, the veteran was noted to 
walk with a slight limp.  Examination of his spine revealed a 
surgical scar.  There was a side tilt to the left with side 
deviation to the lumbosacral spine.  There was slightly more 
prominence of the right paravertebral muscles.  Palpation of 
the lumbosacral spine elicited no abnormality of temperature, 
crepitance, or swelling.  There was no obvious spasm.  There 
was some tenderness to the paravertebral muscles.  Range of 
motion testing revealed forward flexion to 70 degrees with 
pain at 60 degrees, extension to 25 degrees with pain at 15 
degrees, lateral flexion to 25 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  Repetitive motion caused 
no additional pain, limitation of motion, weakness, 
fatigability, or incoordination.  Neurologically, the veteran 
was able to stand on his toes and heels.  Straight leg raises 
were to 90 degrees bilaterally.  Sensory to light touch was 
grossly normal.  Reflexes at the knees were 2+ and at the 
ankles were 1+.  Strength was normal.  The assessment was 
residuals of lumbar disc disease.

Service connection for lumbar disc disease was granted in 
October 2004, and a 20 percent evaluation was assigned.  In 
January 2005 the veteran requested a higher rating for his 
low back disability.  

An additional VA examination was carried out in June 2005.  
The veteran complained of low back pain radiating down both 
legs to the back of his knees.  He reported that in addition 
to his normal, everyday pain, he had flare-ups averaging two 
to three times per month and lasting four to five days.  He 
stated that he was experiencing a flare-up at that time.  He 
denied having been prescribed bed rest for his back 
disability.  The examiner noted that the veteran used a back 
brace.  Objectively, the veteran walked with a significant 
side list of his back to the left, with an abnormal gait that 
favored his back.  As the veteran stood erect, he had a 
significant tilt to the left in which his back was shifted.  
There was flattening of the lumbosacral spine and some 
elevation of the paravertebral muscles on the right due to 
the shifting position of  the back.  There was tenderness of 
the paravertebral muscles.  The veteran had significant pain 
with movement.  Flexion was to 35 degrees with pain at 30 
degrees, extension was to 10 degrees with pain at 5 degrees, 
right lateral flexion was to 5 degrees with pain at 0 
degrees, left lateral flexion was to 30 degrees with pain at 
25 degrees, right rotation was to 20 degrees with pain at 15 
degrees, and left rotation was to 35 degrees with pain at 30 
degrees.  Repetitive motion testing was not possible due to 
significant pain caused by a flare-up.  Neurological testing 
revealed that the veteran could stand on his toes and heels.  
Sensory to light touch was grossly normal.  Straight leg 
raises were to 85 degrees and noted to be normal bilaterally.  
Reflexes at the knees and ankles were 2+.  The assessment was 
lumbar disc disease.  The examiner opined that the veteran 
was significantly limited with any repetitive bending, 
lifting, or twisting activities required by his previous 
trade as an auto mechanic.  He noted that the veteran could 
walk for 15 to 20 minutes, stand for 20 to 30 minutes, and 
sit for 20 to 30 minutes so long as he was able to shift his 
weigh and position himself as tolerated.

At his June 2007 hearing, the veteran testified that he had 
pain that radiated down his legs, and it sometimes only 
occurred on the left side.  He stated that he could lift no 
more than 10 pounds.  He indicated that his private physician 
had suggested an MRI but that his wife's insurance would not 
pay for it.  He noted that his symptoms had worsened since 
his 2000 surgery.  He stated that he took medications for his 
back and used a back brace.  He testified that he was stiff 
every morning and sometimes needed help getting out of bed.  
He indicated that he had worked as an auto mechanic but had 
to quit because of his back disability.  He stated that he 
had to stop twice on the 70 mile trip to the RO to stretch 
his back.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that the lumbar disc disease 
warrants a 40 percent evaluation.  Under 38 C.F.R. § 4.40, 
the VA has a duty to determine functional loss which includes 
evaluating a veteran's pain.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 330 (1991).  In this regard, the Board notes that 
on VA examination in June 2005, he had pain at 30 degrees of 
forward flexion.  The Board accepts that the veteran has the 
functional equivalent of limitation of flexion at 30 degrees 
caused by pain.  See Deluca.  The Court has noted that 
section 4.40 recognizes functional loss or a limitation of 
motion and that functional loss caused by either factor 
should be compensated at the same rate.  Hence, under the 
regulations, the functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Such a finding meets the criteria for a 40 percent 
evaluation under the general rating formula for disease and 
injuries of the spine.  Accordingly, a 40 percent evaluation 
is granted for lumbar disc disease at L2-3 and L4-5.


ORDER

An evaluation of 40 percent for lumbar disc disease at L2-3 
and L4-5 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

An evaluation in excess of 40 percent is not warranted.  
There is no evidence of ankylosis or prescribed bed rest.  
Although the veteran has complained of radiating pain, 
neurological deficits have not been identified by the 
professional.  Rather the neurological examinations have been 
normal.  The Board concludes that the examinations conducted 
by skilled professionals are more probative as to the 
presence of neurological deficit.  Accordingly, a separate 
evaluation for neurological deficit is not warranted.  The 
Board also notes that the veteran has a scar.  However, there 
is no indication that the scar is tender, painful, results in 
functional loss or that it is significant in size.  Therefore 
a separate rating for the scar is not warranted.  Lastly, the 
Board notes that the current evaluation is the maximum 
assignable for limitation of motion.  Therefore, further 
DeLuca analysis is not appropriate.  Johnston v. Brown, 10 
Vet. App. 80 (1997)


REMAND

The Board has assigned a higher evaluation for the 
disability.

The Board observes that further development and adjudication 
of the veteran's claim for increase may provide evidence in 
support of his claim for TDIU.  In light of the above 
discussion, the Board has concluded that further development 
is necessary in this case.  Accordingly, the case is REMANDED 
for the following action:

1.  The AOJ should implement the award of the 
40 percent evaluation.

2.  The veteran should be scheduled for a VA 
examination to determine whether the veteran 
is unemployable due to service-connected 
disability.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


